*443Opinión disidente emitida por el
Juez Asociado Señor Co-rrada Del Río.
La opinión que emite el Tribunal en el caso de autos resuelve que la Ley Núm. 105 de 26 de junio de 1964 (29 L.RR.A. secs. 245o y 245w) no infringe la Sec. 17 del Art. III de la Constitución del Estado Libre Asociado, L.P.R.A., Tomo 1. Dispone, además, que el cónyuge de un empleado que alega haber sido víctima de represalia en violación a la Sec. 21 (antes Sec. 24) de la Ley Núm. 96 de 26 de junio de 1956,(1) 29 L.P.R.A. sec. 245w, tiene una causa de acción en contra del patrono bajo el Art. 1802 del Código Civil de Puerto Rico, 31 L.P.R.A. sec. 5141. No podemos concurrir con lo resuelto. Veamos.
HH
La Constitución del Estado Libre Asociado de Puerto Rico dispone que:
No se aprobará ningún proyecto de ley, con excepción de los de presupuesto general, que contenga más de un asunto, el cual deberá ser claramente expresado en su título, y toda aquella parte de una ley cuyo asunto no haya sido expresado en el título será nula. Art. III, Sec. 17, Const. E.L.A., L.P.R.A., Tomo 1, ed. 1982, pág. 344.
A pesar de que la mayoría expone correctamente la doc-trina interpretativa de esta disposición constitucional, no concurrimos con su aplicación a la Ley Núm. 105, supra.
En cuanto a la aplicación del precepto constitucional a las leyes enmendatorias, como la del caso de autos, hemos resuelto que “la doctrina prevaleciente no requiere que en el título se expongan los cambios específicos que se inten-*444tan en virtud de la enmienda propuesta, siempre que la materia no sea remota o extraña a la de la ley original. De forma que cuando la ley básica comprende razonablemente la materia cubierta por la enmienda propuesta basta una referencia a la sección o artículo que se intenta enmendar. Sólo cualquier materia o asunto de carácter sustantivo que no sea germano con la sección o artículo especificado trans-grediría la norma constitucional”. (Enfasis suplido y citas omitidas.) Cervecería Corona, Inc. v. J.S.M., 98 D.P.R. 801, 812 (1970).
Según se desprende de las expresiones transcritas, no es necesario exponer en el título de una ley enmendatoria los cambios específicos que se proponen en virtud de la enmienda. Sin embargo, si la materia que se intenta intro-ducir a la ley original es remota o extraña a ésta, o a la sección o artículo de la ley que se enmienda, sí deben ex-ponerse en el título de la ley enmendatoria los cambios que se hacen a la ley original.
La opinión mayoritaria confunde ambos requisitos, ana-lizando el asunto como si solamente existiere uno. Ejemplo de ello es el análisis realizado por la mayoría al examinar lo resuelto por este Tribunal en Cervecería Corona, Inc. v. J.S.M., supra. Aduce que “[e]n esa ocasión sostuvimos la validez de la ley enmendatoria y, por ende, la actuación de la Junta, ya que la enmienda se refería a materias ‘[g]ermanas, sugeridas por y suplementarias de las distin-tas secciones enmendadas’ ”. Opinión mayoritaria, pág. 429. Olvidan el hecho de que también analizamos si el asunto introducido por la enmienda a la ley original era o no “germano con la legislación básica”. Cervecería Corona, Inc. v. J.S.M., supra, pág. 813.
Esta postura de requerir que la materia introducida por las enmiendas sea germana tanto al artículo o sección en-mendada como a la ley original es, no sólo perfectamente armonizable con los propósitos del Art. III, Sec. 17 de la Constitución del E.L.A., supra, sino el único instrumento *445viable para garantizar que se cumplan dichos propósitos. Si la Legislatura se propusiera enmendar el Art. 86 del Código Penal, 33 L.P.R.A. see. 4005, el cual tipifica el delito de homicidio involuntario, mediante una ley titulada “Para enmendar la Sección 1 de la Ley Núm. 101 del 4 de junio de 1980, Artículo 87 del Código Penal”, estableciendo como delito el robo de relojes, no cabe duda que la materia en-mendatoria es germana a la ley original, el Código Penal. Sin embargo, se violaría el precepto constitucional en tanto en cuanto la enmienda no es germana al artículo enmen-dado y se incumple con el segundo requisito. El título de la ley enmendatoria no daría aviso razonable del cambio en la ley original. Del mismo modo infringiría la disposición constitucional una ley que enmiende un artículo del Código Penal que penalice a los negocios que operen los domingos a los efectos de concederles a los empleados un (1) día de descanso por cada seis (6) días trabajados. Laboy v. Corp. Azucarera Saurí & Subirá, 65 D.P.R. 422 (1945). Ello es así porque se estaría introduciendo a una ley criminal asuntos no germanos a ella (de naturaleza civil), sin dar debido aviso de ello en el título de la ley enmendatoria. Ello es así aunque la enmienda guarda relación con el asunto cubierto por el artículo enmendado.
El cumplimiento del segundo requisito, el cual prohíbe que la ley enmendatoria introduzca materia no germana a la ley original, debe exigirse con mayor rigurosidad que el primero, el cual requiere que el título de la ley enmenda-toria dé aviso de la materia introducida en la ley original sólo si ésta no es germana al artículo o sección enmendada. Ello es consecuencia de la disposición expresa a esos efec-tos en el Art. III, Sec. 17 de la Constitución del E.L.A., supra, pág. 344, el cual establece que:
Ningún proyecto de ley será enmendado de manera que cam-bie su propósito original o incorpore materias extrañas al mismo. Al enmendar cualquier artículo o sección de una ley, dicho artículo [o] sección será promulgado en su totalidad tal como haya quedado enmendado.
*446Aunque nada encontramos en el Diario de Sesiones de la Asamblea Constituyente que nos ilustre sobre el propó-sito perseguido por el transcrito precepto constitucional, encontramos que asuntos relacionados fueron cubiertos por la Ley Orgánica Jones de 1917 donde se establecía que:
Ninguna ley será restablecida o enmendada, ni se dará mayor alcance a sus disposiciones, ni se conferirán las facultades en ellas contenidas, haciendo referencia a su título solamente, sino que toda la parte de ella que sea restablecida, enmendada, extendida o conferida será decretada nuevamente y publicada en su totalidad 1 L.P.R.A. sec. 34.
Del mismo artículo de la Ley Jones proviene, como copia literal, la parte de la Sec. 17 del Art. III de nuestra Cons-titución, supra, referente a los requisitos aplicables a los títulos de las leyes. Puede observarse, sin embargo, que nuestra Asamblea Constituyente expandió las exigencias referentes a las leyes enmendatorias al prohibir expresa-mente que mediante ellas se cambie el propósito de la ley original o se incorpore materias extrañas a ella.
Es evidente, pues, que al analizar si una ley enmenda-toria infringe el Art. III, Sec. 17 de nuestra Constitución, supra, debemos examinar la relación de la materia intro-ducida por dicha ley con los propósitos de la ley enmen-dada y con las normas contenidas en los artículos o seccio-nes enmendadas.
El título de la ley enmendatoria en cuestión(2) expone que ésta fue aprobada “[p]ara enmendar los incisos (a) de las Secciones 16 y 24 de la Ley número 96 de 26 de junio de 1956, según enmendada (Ley de Salario Mínimo de Puerto Rico)...” 1964 Leyes de Puerto Rico 345. Dicho título no da aviso alguno del contenido de las enmiendas efectuadas a la Ley de Salario Mínimo, supra. Esto, sin embargo, no evidencia de por sí una infracción a la Sec. 17 del Art. III de nuestra Constitución, supra. Hemos visto que dicho tí-*447tulo sería suficiente aviso si la materia introducida por las enmiendas a la ley original fuese germana al propósito de ésta y al asunto contenido en las secciones o artículos enmendados.
El inciso (a) de la Sec. 21 de la Ley de Salario Mínimo de Puerto Rico, 29 L.P.R.A. sec. 245w(a), dispone que todo pa-trono que discrimine contra un empleado suyo para evadir el cumplimiento de dicha ley o por ese empleado haberse querellado o haber testificado, o vaya a hacerlo en algún procedimiento que se lleve o se haya llevado a cabo en re-lación con la aplicación de dicha ley, incurre en delito. Pos-teriormente se imponen sanciones civiles a favor del em-pleado por dicha actuación discriminatoria. La Ley Núm. 105, supra, adicionó a dicha sección las palabras “o de cual-quier otra ley laboral o reglamento promulgado al amparo de l[a] mism[a]” (29 L.P.R.A. sec. 245w) luego de hacerse referencia a “dicha ley”.
Aunque entendemos que la materia introducida por la referida enmienda es germana al asunto cubierto por la Sec. 21, supra, no es así al examinar la relación de la ma-teria introducida por la enmienda con los propósitos de la ley original.
La Mayoría señala que “[e]l propósito de la ley original ... fue propiciar que los empleados prestaran testimonio en los distintos procedimientos relativos a la fijación de sala-rios mínimos y al establecimiento de condiciones de trabajo en las distintas industrias y actividades”. Opinión mayori-taria, pág. 432. No podemos concurrir. La Ley Núm. 96, supra, fue aprobada “[p]ara fijar ciertos salarios mínimos; establecer la Junta de Salario Mínimo de Puerto Rico, de-terminar sus poderes y facultarla para fijar y revisar sala-rios mínimos; fijar penalidades por las violaciones de esta ley, establecer el término de prescripción para acciones en reclamación de salarios; y derogar ... la Ley Núm. 45 de 9 de junio de 1919”. (Enfasis suplido.) 1956 Leyes de Puerto Rico 623.
*448Si bien es cierto que hemos dicho que solamente en un caso claro y terminante se justifica anular una ley o parte de ella por adolecer su título de deficiencias,(3) no podemos olvidar los principios que inspiraron la inclusión en nues-tra Constitución de los preceptos anteriormente enun-ciados.
En cuanto a los requerimientos de los títulos de las le-yes, hemos dicho que su propósito es
... impedir la inclusión en la ley de materia incongruente y extraña, y a la vez poner en guardia contra la inadvertencia, la ocultación y el fraude en la legislación ... evitar la práctica, corriente en todas las legislaturas donde no existe tal disposi-ción, de incluir en la ley materias incongruentes que no tienen relación alguna entre sí o con el sujeto especificado en el título, a virtud de lo cual se aprueban medidas sin atraer atención que, si hubieran sido vistas, hubieran sido impugnadas y derrotadas. Así parece evitar sorpresas en la legislación. Rivera v. Corte, 62 D.P.R. 513, 539 (1943).
En nuestro ordenamiento jurídico se presume que todos conocemos las leyes, siendo su desconocimiento una pobre excusa para su incumplimiento. Si le exigimos su conoci-miento, se le tiene que proveer una oportunidad razonable al ciudadano promedio de conocer la ley. Uno de los medios para así garantizarlo es asegurándonos que los títulos de las leyes den un propio aviso de su contenido, especial-mente si la ley crea nuevos delitos o penalidades.
Para determinar si la relación entre la enmienda a la Sec. 21, supra, y los propósitos de la Ley de Salario Mínimo de Puerto Rico infringe la Constitución, debemos examinar si la enmienda introdujo materia germana a la ley original. “ ‘Germane’ is defined as: in close relationship, appropriate, relevant, or pertinent to the general subject.” 1A Sutherland, Statutes and Statutory Construction Sec. 17.03, pág. 11 (5ta ed. 1993). Vistos los propósitos perse-guidos por la enmienda a la Sec. 21 de la Ley de Salario *449Mínimo de Puerto Rico, supra, forzoso es concluir que no son relevantes ni pertinentes a los fines perseguidos por la ley original. No hay relación entre querer establecer sala-rios mínimos de la manera más razonable posible y velar por el cumplimiento de éstos, con penalizar a patronos que discriminen contra un empleado por haber testificado en un procedimiento de despido por razón de edad. Aunque ciertamente éste es un fin sumamente admirable, la Ley de Salario Mínimo de Puerto Rico no es el lugar apropiado, de acuerdo a la Constitución, para perseguirlo e implantarlo. Se estarían incorporando materias extrañas al estatuto original.
Aunque del historial legislativo de la Ley Núm. 105, supra, no se desprende mayor discusión sobre las enmien-das propuestas por dicha ley, es preocupante que en el in-forme presentado al respecto por las Comisiones de Tra-bajo y de Agricultura(4) tan sólo se discuten los efectos y el *450fin perseguido por la enmienda a la Sec. 16 de la Ley de Salario Mínimo de Puerto Rico, 29 L.P.R.A. sec. 245o. Aun-que nos es imposible verificar si la enmienda a la Sec. 21, supra, fue aprobada inadvertidamente o no, es precisa-mente dicha duda la que desea erradicar la Constitución. El título no advierte sobre los cambios efectuados a la le-gislación original, aun cuando la materia introducida por la enmienda no es germana a ella, y los efectos de la en-mienda a la Sec. 21, supra, no fueron discutidos ni en parte por la Legislatura.
II
Luego de determinar la constitucionalidad de la Ley Ñúm. 105, supra, la mayoría concluye que la codeman-dante, Mercado de Dorante, puede reclamar compensación bajo el Art. 1802 del Código Civil, supra. Disentimos.
Utiliza la Mayoría como precedente lo resuelto en Santini Rivera v. Serv Air, Inc., 137 D.P.R. 1 (1994).
El Código Civil, en su Art. 12 (31 L.P.R.A. sec. 12), dis-pone que “[e]n las materias que se rijan por leyes especia-les, la deficiencia de éstas se suplirá por las disposiciones de este título”. La doctrina española ha señalado algunos límites al uso supletorio del Código Civil. No debe acudirse al Código Civil cuando en el cuerpo legal especial el caso es objeto de regulación con normas adecuadas. S. de 28 de diciembre de 1906, Núm. 186, 105 Jurisprudencia Civil 1048, y S. de 6 de diciembre de 1963, Núm. 5215, XXX (Vol. II) Repertorio de Jurisprudencia 3343. Dicho Art. 12 “con-sagra la supletoriedad del Código Civil en las materias re-gidas por otras leyes, fórmula amplia que no hay razón para circunscribir al ámbito de las leyes civiles, ni obliga a todo trance a aplicarla cuando las instituciones o materias, por sus especiales características o regulación, las repela.” Ministerio de Justicia, Comentario del Código Civil, Madrid, 1991, Tomo 1, pág. 21.
*451La Ley de Salario Mínimo de Puerto Rico no contiene disposición alguna referente a compensación a los parien-tes del empleado discriminado. Ello podría considerarse una omisión o deficiencia de la ley especial. De acuerdo con la doctrina, podríamos acudir al Código Civil en busca de la norma que falta en la ley especial. Sin embargo, existe un obstáculo a este uso supletorio del Art. 1802 del Código Civil, supra, la falta de compatibilidad entre ambos, como bien señalara la Juez Asociada Señora Naveira de Rodón en su opinión concurrente y disidente en Santini Rivera v. Serv Air, Inc., supra, págs. 193-194.
El remedio provisto por la Ley de Salario Mínimo es claro en que la protección que provee es para el empleado. La inclusión del Art. 1802 del Código Civil, supra, en el esquema de la Ley de Salario Mínimo de Puerto Rico es contraria al propósito de ésta y tendría el efecto de desvirtuarla. Ello ocasiona que esta decisión se constituya en un elemento demoledor del cuidadoso entramado legis-lativo de la Ley de Salario Mínimo de Puerto Rico, como ocurrió con la interpretación de la Ley Núm. 100 de 30 de junio de 1959 (29 L.P.R.A. sec. 146 et seq.) que hicimos en Santini Rivera v. Serv Air, Inc., supra. “Consideramos que los tribunales no son el foro apropiado para, mediante fíat interpretativo, ampliar, de manera considerable la respon-sabilidad de los patronos con relación a las leyes laborales, desvirtuando de esta forma los esquemas remediales esta-blecidos por la Legislatura.” Santini Rivera v. Serv Air, Inc., supra, pág. 41.
Por las razones anteriormente expuestas, disentimos.

 Ley de Salario Mínimo de Puerto Rico, según enmendada por —entre otras— la Ley Núm. 105 de 26 de junio de 1964 (29 L.P.R.A. secs. 245o y 245w).


 Ley Núm. 105, supra.


 Cervecería Corona, Inc. v. J.S.M., supra; Sunland Biscuit Co. v. Junta Salario Mínimo, 68 D.P.R. 371, 381 (1948); Rivera v. Corte, 62 D.P.R. 513 (1943).


 “A la Cámara de Representantes:
“Las Comisiones de Trabajo y de Agricultura, previo estudio y consideración del P. de la C. 1108 propone a la Cámara que sea aprobado sin enmiendas.

EXPOSICIÓN

“El principal propósito de esta medida legislativa es reestablecer la autoridad que tenían los comités industriales de acuerdo con la Ley de Salario Mínimo antes de la misma ser enmendada en 1956.
“Después del 1956 y hasta el presente, los comités industriales por autoridad conferida por la Asamblea Legislativa, han venido decretando salarios por unidades de trabajo en la recolección del fruto en la fase agrícola de la industria cafetalera y en el cosido de hojas de la industria tabacalera. Fuera de estas dos actividades la Junta de Salario Mínimo carece de facultad para fijar salarios por unidad.
“Al devolverle la facultad de que anteriormente disfrutaba la Junta de Salario Mínimo para fijar salarios por unidad en aquellas industrias que de acuerdo con las condiciones de trabajo y de producción así se justifique, se establece en este proyecto que tal autoridad se ejercerá para fijar salarios por unidad en vez de por hora o alternativamente, en aquellos casos en que lo considere aconsejable la Junta.
“Respetuosamente sometido,

“Justo Sánchez Pérez,

“Secretario, Comisión de Trabajo.

“Armando Sánchez Martínez,

“Presidente, Comisión de Trabajo.

“Osvaldo Torres Gómez,

“Secretario, Comisión de Agricultura.
“Pablo Morales Otero,
“Presidente Interino Comisión de Agricultura.” 18 Diario de Sesiones de la Asamblea Legislativa, T. 4, pág. 179 (1964).